Citation Nr: 0629505	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  05-01 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and her daughter


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran, who 
served on active duty from February 1975 to February 1979; he 
died in May 2003.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2004 rating 
decision, by the Winston-Salem, North Carolina, Regional 
Office (RO), which denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318.  

On June 24, 2005, the appellant, her son and her daughter 
appeared and offered testimony at a hearing before the 
undersigned Acting Veterans Law Judge in Washington, D.C.  A 
transcript of the hearing is of record.  

At her personal hearing, the Board notes that the appellant 
argues that, at the time of his death, the veteran had an 
"inferred" or reasonably raised claim of entitlement to 
service connection for chronic foot pain secondary to his 
service-connected schizoaffective disorder.  The Board refers 
this claim to the RO for accrued purposes only.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  

REMAND

In this case, the appellant seeks service connection for the 
cause of the veteran's death.  Significantly, the appellant 
maintains that the veteran's psychiatric disorder became so 
disabling that it made him less capable of resisting the 
effects of the methadone, which eventually led to his death.  
She also maintains that the veteran's service-connected 
psychiatric disorder caused him to develop a motor 
dysfunction for which he was using the methadone.  

Having reviewed the entire record in this case, the Board 
finds that further evidentiary development is warranted 
before a decision can be issued on the merits of the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Such development would ensure that the 
appellant's due process rights, including those associated 
with the Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006), and VA regulations implementing VCAA, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006), are met.  The 
specific bases for remand are set forth below.  

At the time of the veteran's death, service connection was in 
effect for schizoaffective disorder, rated as 100 percent 
disabling; residuals of gunshot wound to the right wrist, 
rated as 10 percent disabling; and fracture, navicular right 
wrist, rated as 0 percent disabling.  The record indicates 
that the veteran died in May 2003, at the age of 50.  The 
certificate of death lists the cause of death as methadone 
and cocaine toxicity; the death was ruled an accident.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c) (4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, the Board believes that a medical opinion is necessary 
in order to determine whether there is any relationship 
between the veteran's cause of death, methadone and cocaine 
toxicity, and his schizoaffective disorder.  

A review of the Statement of the Case (SOC) indicates that 
the RO determined that the evidence did not show that the 
veteran used methadone to treat any of his service-connected 
disabilities, nor did it show that he abused cocaine and 
misused methadone.  The RO further stated that, since the 
misuse or abuse of a prescription drugs and the use of 
controlled substances is considered willful misconduct, the 
veteran died as a result of his own willful misconduct, and 
not as a result of a service-connected condition.  However, 
there is no medical opinion of record that has considered 
whether a nexus exists between the veteran's methadone and 
cocaine use and his service-connected schizoaffective 
disorder.  

The Board may consider only independent medical evidence to 
support its findings, and must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Clearly this matter involves a medical question, and 
the Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin, supra.  

As noted above, VA has also has a duty to secure a medical 
examination or opinion if one is necessary to decide a claim 
for benefits.  See 38 C.F.R. § 3.159(c) (4) (2006).  At her 
personal hearing, the appellant maintained that the veteran 
used drugs due to, or as a way to, cope with a medical 
condition caused by his service-connected schizoaffective 
disorder.  In addition, numerous VA treatment records show 
that the veteran suffered from cocaine abuse.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), held that a veteran can receive compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, his service-connected disability.  See also 
VAOPGCPREC 7-99 (holding that a substance abuse disability 
caused by a service-connected disability can be service 
connected under section 3.310(a) for purposes of VA 
benefits).  

Given the provisions of the VCAA, the Board believes that the 
appellant's case should be remanded to the RO for additional 
development as outlined below.  In this respect, the Board 
believes that the claims folder should be referred to a VA 
physician, who should conduct a thorough review of the file 
and render an opinion as to whether there is a nexus between 
the veteran's service-connected schizoaffective disorder and 
the cause of his death.  In particular, an opinion is needed 
as to whether it is at least as likely as not that the 
methadone and cocaine toxicity which resulted in the 
veteran's death was caused, aggravated, or was a 
manifestation of the veteran's service-connected 
schizoaffective disorder.  38 C.F.R. § 3.159.  

Finally, as noted above, in the February 2004 rating 
decision, the RO denied service connection for DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  The appellant 
subsequently submitted a timely Notice of Disagreement in May 
2004.  However, an SOC has not been issued.  See Manlincon v. 
West 12 Vet. App. 238 (1999).  

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Forward the claims folder to a VA 
psychiatrist for review in conjunction 
with the appellant's claim.  The examiner 
should review all relevant evidence in 
the claims folder, with attention to the 
veteran's death certificate and autopsy 
report.  The examiner is asked to render 
an opinion as to whether it is as likely 
as (e.g., a 50 percent or greater 
probability) that the veteran's service-
connected schizoaffective disorder 
caused, aggravated, or was manifested by 
his methadone and cocaine abuse and his 
ultimate death.  A complete rationale for 
any opinion expressed should be included 
in the report.  If the examiner cannot 
provide the requested opinion, the report 
should so state.  

2.  Issue an SOC to the appellant and her 
representative which addresses the issue 
of DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002).  The 
appellant and her representative should 
be given the opportunity to respond to 
the SOC.  

The Board notes that in order for it to 
have jurisdiction of a claim, there needs 
to be a rating decision, a notice of 
disagreement, a statement of the case, 
and a substantive appeal addressing the 
issue.  38 C.F.R. § 20.200 (2005).  
Therefore, it cannot take jurisdiction of 
this claim until the appellant perfects 
her appeal.

3.  Readjudicate the issue of service 
connection for the cause of the veteran's 
death.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


